


Exhibit 10.58

 

[g267253kgi001.gif]

 

January 10, 2014

 

Andy Inglis

Foxgloves

II Onslow Road

Hersham, Walton-on-Thames

Surrey, KT12 5BB, UK

 

RE:                          Offer of Employment

 

Dear Andy,

 

On behalf of the Kosmos organization, I am pleased to extend an offer of
employment to you with Kosmos Energy, LLC (the “Company”) as Chief Executive
Officer.  Additionally, the Company’s Board of Directors (the “Board”) will
approve your nomination to serve as the Chairman of the Board immediately upon
hire.  This offer letter agreement (this “Offer Letter”) serves to confirm the
Company’s offer of employment to you, including the following:

 

Start Date:

 

Your employment with the Company will start on or about March 1, 2014 (the
“Start Date”).

 

 

 

Base Salary and Annual Bonus:

 

You will receive a base salary at an initial annual rate of $900,000 (the “Base
Salary”), payable in accordance with the Company’s payroll practices as in
effect from time to time. The Company currently pays salary on the 15th and the
last day of each month. The Board (or a committee thereof) will review the Base
Salary annually to determine whether to increase it. The Base Salary will not be
decreased except in connection with a proportionate across-the-board decrease
for the Company’s senior executives generally.

 

You will be eligible for an annual bonus that will be targeted at 100% of the
Base Salary (the “Target Bonus”) and will be based on Company and individual
performance metrics established annually by mutual agreement between you and the
Board (or a committee thereof) not later than the 90th day of the applicable
performance year. The actual bonus, if any, that you earn for any year will
(1) be determined in the discretion of the Board (or a committee thereof), based
on the level of attainment of the applicable Company and individual performance
metrics within the context of prevailing market conditions and (2) may range
between 0% and 200% of

 

1

--------------------------------------------------------------------------------


 

 

 

the Base Salary.

 

 

 

Sign-On Bonus:

 

A sign-on bonus of $1,675,000 (the “Sign-On Bonus”) will be paid to you in cash
in your first paycheck. If at any time prior to the first anniversary of the
Start Date you terminate your employment for any reason other than Good Reason
(as defined below) or the Company terminates your employment for Cause (as
defined below), you will promptly reimburse the Company an amount equal to the
product of (1) the gross amount of the Sign-On Bonus, multiplied by (2) a
fraction, the numerator of which is 365 minus the number of calendar days during
the period beginning on (and including) the Start Date and ending on (and
including) the date of such termination, and the denominator of which is 365.

 

 

 

Sign-On Equity Awards:

 

On the first day of the calendar month following the Start Date, you will
receive two awards (the “Sign-On Equity Awards”) of restricted share units
(“RSUs”). The Sign-On Equity Awards will be issued under the Kosmos Energy Ltd.
Long Term Incentive Plan attached hereto as Exhibit A (such plan, or any
successor thereto, the “LTIP”) and will be subject to the terms (including,
without limitation, the applicable vesting schedules and forfeiture
restrictions) set forth in the LTIP and individual award agreements
substantially in the forms attached hereto as Exhibits B and C. The Sign-On
Equity Awards will have an aggregate value as of the grant date of $3,500,000,
of which $1,000,000 will be granted in the form of service-vesting RSUs and
$2,500,000 will be granted in the form of performance-vesting RSUs. The number
of common shares of Kosmos underlying each Sign-On Equity Award (at target, in
the case of the performance-vesting RSUs) will be determined in accordance with
the terms of the LTIP by dividing the grant date value of such award by the
closing price of a common share on the grant date.

 

 

 

Long Term Incentive (“LTI”) Opportunity:

 

During your employment, you will be eligible for annual long-term incentive
(“LTI”) equity awards. Your initial LTI award will be granted no later than
June 30, 2014, and will have an aggregate value as of the grant date of
$2,250,000 (with any performance-based component of such award valued at
target). It is the expectation of the Board that the LTI award, if any, granted
for each year after 2014 will have an aggregate value as of the grant date equal
to 2.5 times the Base Salary as in effect at the time of grant (with any
performance-based component of such award valued at target); however, the actual
aggregate value of each such post-2014 LTI award, if any, will be determined in
the discretion of the Board (or a committee thereof). Each LTI award will be
granted pursuant to the LTIP and one or more individual award agreements that
contain such vesting and other terms as are no less favorable than such terms
that apply to the LTI awards granted to the Company’s senior executives
generally. The number of common shares of Kosmos underlying each LTI award (at
target, in the case of any performance-vesting RSUs) will be determined in
accordance with the terms of the LTIP by dividing the grant date value of such
award by the

 

2

--------------------------------------------------------------------------------


 

 

 

closing price of a common share on the grant date.

 

 

 

Relocation:

 

You will be required to relocate your principal residence to the Dallas/Fort
Worth area as soon as practicable after the Start Date. The Company will pay or
reimburse you for all reasonable and customary costs associated with your
relocation as follows:

 

·             Packing and transporting standard furniture and personal effects
belonging to you and members of your immediate family, to be performed by a
moving company of your choice.

 

·             The cost of airfare for you and members of your immediate family
from the United Kingdom to Dallas, Texas.

 

·             Reasonable expenses, including travel, for up to seven days for
you and members of your immediate family to obtain housing in the Dallas/Fort
Worth area.

 

·             Expenses for necessary transitional temporary housing (to be
approved by the Company in advance, with such approval not to be unreasonably
withheld) for up to six months in the Dallas/Fort Worth area.

 

In addition, the Company will provide you with the following payments:

 

·             A one-time lump sum cash payment of $5,000 to cover miscellaneous
relocation expenses not otherwise provided in this section, payable in your
first paycheck.

 

·             A one-time lump sum cash payment of $25,000 to cover any loss on
the sale of your two vehicles in the United Kingdom, payable in your first
paycheck.

 

·             A one-time lump sum cash payment of $120,000 to defray costs
associated with the sale of your existing home and the purchase/lease of a new
residence in the Dallas/Fort Worth area. You will be required to sell your
existing home and either purchase or lease a home in the Dallas/Fort Worth area
to receive this payment.

 

Except as otherwise provided above, any reimbursement of expenses pursuant to
this “Relocation” section will be made by the Company as soon as practicable
following receipt of supporting documentation reasonably satisfactory to the
Company(but in any event not later than December 31 of the year following the
year in which the expense is incurred).

 

If at any time prior to the first anniversary of the Start Date you terminate
your employment for any reason other than Good Reason or the Company terminates
your employment for Cause, you will promptly reimburse the

 

3

--------------------------------------------------------------------------------


 

 

 

Company an amount equal to the product of (1) the aggregate gross amount of all
expenses paid or reimbursed by the Company pursuant to this “Relocation”
section, multiplied by (2) a fraction, the numerator of which is 365 minus the
number of calendar days during the period beginning on (and including) the Start
Date and ending on (and including) the date of such termination, and the
denominator of which is 365.

 

 

 

Spousal Assistance:

 

The Company will provide employment assistance through The MI Group for your
spouse. This benefit includes, but is not limited to, career counseling,
employment search coaching, resume development, career development workshops,
and employment search assistance. The use of this benefit is required to be
commenced within 90 days after your move date to Dallas and to be completed
within one year after such move date.

 

 

 

Severance Benefits:

 

If at any time your employment is terminated by the Company without Cause or by
you for Good Reason, then subject to your execution and non-revocation of a
general release of claims provided by the Company and such release becoming
effective not later than 60 days after such termination, and your continued
compliance with any confidentiality covenants to which you are subject, the
Company will: (1) pay you an amount (the “Severance”) equal to the product of
two, multiplied by the sum of the Base Salary plus the Target Bonus (in each
case as in effect as of the date of such termination); (2) provide you with
continued coverage under the Company’s medical and dental plans for you and your
dependents for 24 months following such termination with the Company paying the
entire premium for such coverage (the “Benefits Continuation”); and
(3) accelerate the vesting of any then unvested portion of the service-vesting
Sign-On Equity Award. The Severance will be paid to you in equal monthly
installments over the 24-month period following such termination; provided that
the first payment shall be made on the Company’s first regular payroll date that
is more than 60 days after such termination, and any installments that otherwise
would have been paid during such 60-day period will be paid on such first
payroll date.

 

Notwithstanding the foregoing: (A) your entitlement to the Benefits Continuation
will also be subject to your timely election to receive continued coverage for
such benefits pursuant to the Consolidated Omnibus Budget Reconciliation Act of
1985 or analogous applicable state law; (B) the Company’s obligation to pay for
the Benefits Continuation will cease upon your becoming eligible for such
coverage from a subsequent employer, and you will promptly notify the Company on
your becoming eligible for such coverage; (C)  in the event that you elect
coverage under a plan provided by the Company that has a higher premium than the
plan in which you participate as of the date on which your employment with the
Company terminates, the amount of the Company’s contribution to your premium
payments will not increase from the amount of such contributions as of the date
that your employment terminated, and you will be responsible

 

4

--------------------------------------------------------------------------------


 

 

 

for payment of any additional premium amount; and (D) if the Company reasonably
determines that the Benefits Continuation cannot be provided to you for the full
24-month period and/or without your paying all or a portion of the premium for
such coverage, in each case without subjecting the Company to adverse tax
consequences or increased health insurance premiums, then the coverage period
will be reduced and/or you will be required to pay the premium for such
coverage, in each case to the extent that the Company reasonably determines is
required to ensure that the Company is not subject to such adverse tax
consequences or increased premiums; provided that, for any month during such
24-month period that you are not provided with such coverage or for which you
are required to pay any portion of the premium for such coverage, the Company
will provide you with a cash payment in an amount equal to, as applicable,
(i) the full premium for such coverage for such month, if you are not provided
with, or are required to pay the entire premium for, such coverage for such
month or (ii) the portion of the premium for such coverage that you are required
to pay for such month, but in each case only if the Company reasonably
determines that providing such payment would not subject the Company to adverse
tax consequences or increased health insurance premiums.

 

 

 

Change in Control:

 

In the event of a Change in Control (as defined in the LTIP) and contingent upon
your continued service to the Company or its successor for one year thereafter,
all of your equity awards that are unvested as of such Change in Control shall
vest on the first anniversary of such Change in Control, with any
performance-based equity awards vesting at target level; provided, however, that
in the event that your employment with the Company is terminated by the Company
or its successor without Cause or by you for Good Reason, in either case during
the period beginning three months before and ending one year after a Change in
Control, then all of your equity awards that are unvested as of the date of such
termination shall vest in full on the later of the date of such termination or
the date of such Change in Control; provided further, however, that in the case
of any such termination that occurs during the period prior to a Change in
Control, such vesting of your equity awards shall only apply if such termination
was at the request of a third party that has taken steps reasonably calculated
to effectuate such Change in Control or that otherwise arose in connection with
or anticipation of such Change in Control.

 

If the payments that you would receive in connection with a Change in Control
from the Company or otherwise (collectively, “Payments”) would (i) constitute
“parachute payments” within the meaning of Section 280G of the Internal Code of
1986, as amended (the “Code”), and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code, then the aggregate amount of
such Payments shall be reduced to the extent necessary to avoid such excise tax,
but only if the Net After-Tax Benefit taking into account such reduction exceeds
the Net After-Tax Benefit

 

5

--------------------------------------------------------------------------------


 

 

 

without taking into account such reduction. “Net After-Tax Benefit” means the
present value (as determined by the Company in accordance with
Section 280G(d)(4) of the Code) of the Payments net of all taxes imposed on you
with respect thereto under Sections 1 and 4999 of the Code and under applicable
state and local laws.

 

 

 

 

 

Notwithstanding any provision to the contrary in this Offer Letter, the LTIP or
any other applicable agreement or plan, any reduction in the Payments required
under the preceding paragraph shall be implemented as follows: first, by
reducing the Severance; second, by reducing any other cash payments to be made
to you; third, by cancelling any outstanding performance-based equity awards
whose performance goals were not met prior to the Change in Control; fourth, by
cancelling the acceleration of vesting of any outstanding (i) performance-based
equity awards whose performance goals were met prior to the Change in Control
and (ii)  service-vesting equity awards; and fifth, by eliminating the Benefits
Continuation. In the case of the reductions to be made pursuant to each of the
foregoing clauses, the payment and/or benefit amounts to be reduced, and the
acceleration of vesting to be cancelled, shall be reduced or cancelled in the
inverse order of their originally scheduled dates of payment or vesting, as
applicable, and shall be so reduced only to the extent that the payment and/or
benefit otherwise to be paid, or the vesting of the award that otherwise would
be accelerated, would be treated as a “parachute payment”.

 

 

 

401(k) Plan:

 

You will be eligible to participate in the Company’s 401(k) plan starting on the
Start Date. Currently, the Company matches employees’ contributions to the plan
dollar for dollar up to the lesser of 8% of eligible compensation contributed or
the applicable Internal Revenue Service maximum ($17,500 for 2013). The Company
match is not guaranteed to remain at the same level. You will be notified if
there is a plan contribution or design change.

 

 

 

Other Benefits:

 

You will be entitled to participate in the Company’s other benefit plans
applicable to full-time regular employees. For the 2013 calendar year, the
Company is paying 100% of the cost of such benefit plans. The Company reserves
the right to change the benefits provided or the costs charged to employees at
any time in its sole discretion; provided, however, that the Company will not
decrease your benefits, or the portion of your benefits costs borne by the
Company, except in connection with such an across-the-board decrease for the
Company’s U.S.-based senior executives generally.

 

 

 

Vacation:

 

Based on your years of relevant industry-related work experience, the Company
will provide with you with five weeks of annual vacation allowance (prorated for
the first year of your employment based on the number of calendar days that you
are employed in such year).

 

 

 

Holidays:

 

The Company’s current practice is to provide employees with nine nationally
recognized major U.S. holidays and up to two additional

 

6

--------------------------------------------------------------------------------


 

 

 

“floating” holidays of their choice. The Company reserves the right to change
this general practice at any time in its sole discretion.

 

 

 

Withholding:

 

The Company may withhold from any amounts payable or benefits provided to you
under this Offer Letter or otherwise such federal, state and local taxes as may
be required to be withheld pursuant to any applicable law or regulation.

 

 

 

Legal Fees:

 

The Company agrees to reimburse 50% of the reasonable legal fees incurred by you
in the analysis, negotiation, and preparation of this Offer Letter and advice
regarding related matters; provided that in no event shall such reimbursement
obligation exceed $15,000. Such reimbursement will be made by the Company as
soon as practicable following receipt of supporting documentation reasonably
satisfactory to the Company (but in any event not later than December 31 of the
year following the year in which the expense is incurred).

 

 

 

Ability to Accept Employment:

 

You hereby represent to the Company that you are not subject to any notice
requirement, garden leave provision, non-competition covenant or any similar
requirement, provision or covenant (each such requirement, provision or
covenant, an “Employment Restriction”) that would prevent you from accepting
this offer of employment with the Company, commencing such employment or
remaining an employee of the Company or becoming or remaining a director of
Kosmos or that would adversely impact your ability to perform your duties to the
Company or Kosmos.

 

Your employment with the Company and this Offer Letter are expressly contingent
on your (1) ability to start employment with the Company on the Start Date
without your breaching any Employment Restriction and (2) completion of a
reference and background check, including but not limited to past employment,
education, credit reports and criminal records, to the reasonable satisfaction
of the Board.

 

Notwithstanding anything to the contrary in this Offer Letter or any other
agreement between you and the Company, the LTIP or any equity award agreement
provided to you, if at any time you are prevented from remaining an employee of
the Company or performing your duties to the Company due to any Employment
Restriction, the Company will be entitled to terminate your employment, and such
termination shall be deemed a termination for Cause for all purposes under this
Offer Letter, any such other agreement, the LTIP and any such equity award
agreement.

 

 

 

Definitions:

 

“Cause” means your:

 

(1)              material failure to perform your duties to the Company or any
Affiliate (as defined in the LTIP), other than any such failure

 

7

--------------------------------------------------------------------------------


 

 

 

resulting from your physical or mental incapacity;

 

(2)              having engaged in serious misconduct, gross negligence or a
material breach of fiduciary duty;

 

(3)              having been convicted of, or having entered a plea bargain or
settlement admitting guilt or the imposition of unadjudicated probation for, any
crime of moral turpitude or felony under any applicable law;

 

(4)              material breach of any Employment Restriction or material
breach of any restrictive covenant to which you are subject contained in any
agreement between you and the Company or any Affiliate;

 

(5)              material breach of any policy of the Company or any Affiliate,
including, without limitation, any such policy that relates to expense
management or the Foreign Corrupt Practices Act;

 

(6)              unlawful use or possession of illegal drugs on the premises of
the Company or any Affiliate or while performing your duties to the Company or
any Affiliate; or

 

(7)              commission of an act of fraud, embezzlement or
misappropriation, in each case, against the Company or any Affiliate;

 

provided that, in the event that the Company believes that you have committed an
act giving rise to Cause under clauses (1), (2), (4) or (5), then, if such Cause
is reasonably susceptible of cure, (A) the Company will provide you written
notice specifying the alleged circumstances constituting Cause within 90 days
following the Board’s first obtaining knowledge of the occurrence of such
circumstances, (B) you shall have 30 days following receipt of such notice to
cure such circumstances and (C) if not cured, the Company may terminate your
employment not later than 60 days after the end of such cure period.

 

 “Good Reason” means the occurrence of any of the following events, in each case
without your consent:

 

(1)              a reduction in the Base Salary or Target Bonus, other than any
such reduction that applies generally to senior executives of the Company and
the Affiliates;

 

(2)              relocation of the geographic location of your principal place
of employment by more than 50 miles; or

 

(3)              a material reduction in your duties or responsibilities;

 

provided that, in each case, (A) you shall provide the Company with written

 

8

--------------------------------------------------------------------------------


 

 

 

notice specifying the circumstances alleged to constitute Good Reason within 90
days following the first occurrence of such circumstances, (B) the Company shall
have 30 days following receipt of such notice to cure such circumstances and
(C) if the Company has not cured such circumstances within such 30-day period,
then you must terminate your employment not later than 60 days after the end of
such 30-day period.

 

 

 

Miscellaneous:

 

The Company’s and your respective rights and obligations shall survive any
termination of this Offer Letter to the extent necessary for the intended
preservation of such rights and obligations.

 

This Offer Letter is intended to bind and inure to the benefit of and be
enforceable by you and your estate, the Company and your and the Company’s
successors and assigns. You may not assign your rights or delegate your duties
or obligations hereunder without the prior written consent of the Company. The
Company may assign its rights and obligations hereunder, without the consent of,
or notice to, you, to any of the Company’s affiliates or to any person or entity
that acquires the Company or any portion of its business or its assets pursuant
to a merger, consolidation or other transaction, in which case all references to
the Company will refer to such assignee.

 

Any provision in this Offer Letter that is prohibited or unenforceable in any
jurisdiction by reason of applicable law shall, as to such jurisdiction, be
ineffective only to the extent of such prohibition or unenforceability without
invalidating or affecting the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

This Offer Letter (together with the LTIP), constitutes the entire agreement of
the parties with regard to the subject matter hereof and supersedes any and all
prior understandings, agreements, communications, or correspondence between the
parties. Any modification of this Offer Letter will be effective only if it is
in writing and signed by the party to be charged. The failure of a party to
insist on strict adherence to any term of this Offer Letter on any occasion
shall not be considered a waiver of such party’s rights or deprive such party of
the right thereafter to insist upon strict adherence to that term or any other
term of this Offer Letter.

 

This Offer Letter shall be governed by, and construed in accordance with, the
laws of the State of Texas without regard to any otherwise applicable conflicts
of law principles, whether of the State of Texas or otherwise. To ensure the
rapid, economical, and confidential resolution of disputes that may arise in
connection with your employment, you and the Company agree that any and all
disputes, claims, or causes of action, in law or equity, arising from or
relating to the enforcement, breach, performance, or interpretation of this
Offer Letter, your employment with the Company, or

 

9

--------------------------------------------------------------------------------


 

 

 

the termination of that employment, shall be resolved, to the fullest extent
permitted by law, by final, binding and confidential arbitration in Dallas,
Texas conducted by the American Arbitration Association or its successor under
its then-applicable Commercial Arbitration Rules, and judgment on the arbitral
award rendered may be entered in any court having jurisdiction thereof. By
agreeing to this arbitration procedure, both you and the Company waive the right
to resolve any such dispute through a trial by jury or judge or administrative
proceeding. You will have the right to be represented by legal counsel at any
arbitration proceeding. The arbitrator shall: (a) have the authority to compel
adequate discovery for the resolution of the dispute and to award such relief as
would otherwise be permitted by law; and (b) issue a written statement signed by
the arbitrator regarding the disposition of each claim and the relief, if any,
awarded as to each claim, the reasons for the award, and the arbitrator’s
essential findings and conclusions on which the award is based. The arbitrator
shall be authorized to award all relief that you or the Company would be
entitled to seek in a court of law. Nothing in this Offer Letter is intended to
prevent either you or the Company from obtaining injunctive relief in court to
prevent irreparable harm pending the conclusion of any such arbitration.

 

This Offer Letter may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.

 

 

 

Section 409A:

 

Notwithstanding anything in this Offer Letter to the contrary, if you are a
“specified employee” (determined in accordance with Section 409A of the Code
(“Section 409A”)) as of the date that your employment with the Company
terminates and you have experienced a “separation from service” (within the
meaning of Section 409A), and if any payment, benefit or entitlement provided
for in this Offer Letter or otherwise both (1) constitutes a “deferral of
compensation” within the meaning of Section 409A and (2) cannot be paid or
provided in a manner otherwise provided herein or otherwise without subjecting
you to additional tax, interest or penalties under Section 409A, then any such
payment, benefit or entitlement that is payable during the first six months
following such termination will be paid or provided to you in a lump sum cash
payment to be made on the earlier of (A) your death or (B) the first business
day of the seventh calendar month immediately following the month in which such
termination occurs.

 

Your employment with the Company will be at-will and nothing in this Offer
Letter shall be deemed to be construed as a contract for a term of employment.

 

We look forward to receiving a response from you within the next week.  If you
have any additional questions, please do not hesitate to call me directly or Ty
Gaston at 214-445-9686.

 

10

--------------------------------------------------------------------------------


 

We believe Kosmos is an outstanding organization with a capable, dedicated team
and know you will be a valuable, enthusiastic addition.

 

 

Sincerely,

 

/s/ Prakash A. Melwani

 

Chairman of the Compensation Committee

 

Kosmos Energy Ltd.

 

11

--------------------------------------------------------------------------------
